HEB Grocery Company, s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       July 27, 2015

                                   No. 04-15-00152-CV

                                    Mary BARRERA,
                                       Appellant

                                             v.

                           HEB GROCERY COMPANY, LP,
                                   Appellee

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-14809
                       Honorable Michael E. Mery, Judge Presiding


                                      ORDER
       Appellant's unopposed motion for extension of time to file brief is hereby GRANTED.
Time is extended to August 25, 2015.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court